DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 04/12/2021.
Claims 5, 9, 14, 18, 23 have been cancelled. Claims 1 – 4, 6 – 8, 10 – 13, 15 – 17, 19 –22, 24 - 25 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 12 of claim 1, Applicant uses “the threshold” without mention it before. The claim lacks of antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 – 4, 6 – 8, 10 – 13, 15 – 17, 19, 21 – 22, 24 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. 8.700,977 B1) in view of Chin et al (U.S. 2018/0025089 A1), further in view of Stefik et al (U.S. 2010/0057716 A1).
♦As per claims 1, 10, 19,
Yang discloses a method, system of processing digital items, the method comprising:
“analyzing content in a digital item to identify individual terms in the content of the digital item” See Fig. 5, element 520, col. 5 lines 37 – 42, col. 7 lines 22 – 39 of Yang wherein the source file is obtained and analyzed into different categories.
“obtaining a count of at least some of the individual terms in the content of the digital item” See col. 9 lines 34 – 37, 49 – 67, col. 10 lines 36 – 41 of Yang wherein the count is obtained based on the different type of words [“Classify a string as including natural language if count of correctly spelled words (e.g., total number of words in string less the number of misspelled words) exceeds a threshold”].
“determining, based at least in part, on the count of at least some of the individual terms in the content of the digital item, a score that indicates whether the at least some of the weight which indicates the likelihood of the symbol being used as a comment (or string literal) delimiter”].
“based on the determining that the score of a content item of the content of the digital item is below a threshold, associating the content item with the score” See Fig. 3 - 4, col. 7 lines 6 – 22, 53 - 59 of Yang.
Yang does not clearly disclose “indexing the content of the digital item such that the content of the digital item is available to a search engine”, and “in response to a query, returning search results, the search results including: at least a portion of content of the digital item, and the content item, wherein the at least the portion of the content of the digital item is highlighted relative to the content item”.
Chin, in the same field of endeavor, discloses a method, system for improving search results, the method comprising:
indexing the content of the digital item such that the content of the digital item is available to a search engine: See paragraph 0017 of Chin wherein the server includes the index of the resources [“The search engine server 104 uses its index (not shown) to generate the search results 108”].
A threshold or confidence level is assigned to the content: See paragraph 0034, 0038, 0048 of Chin [“the quality of the results meet a threshold”].
“in response to a query, returning search results, the search results including: at least a portion of content of the digital item, and the content item, wherein the at least the code snippets in the displayed result. The layout may show the first few sentences of text on the webpage or comments on the webpage”].
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Chin into the invention of Yang since both invention were available and the combination would reduce the time searching for information, and provide more desirable results.
In the event that the Applicant disagrees about the index and the score assigned to content item, or the highlighted results, the Examiner provides another example.
Stefik, in the same field of endeavor, discloses a method, system for searching and retrieving plurality of results including the teaching of:
Indexing documents based on the types: See paragraphs 0061 of Stefik [“Baselines for topics in an index 29 are determined over the corpus of the index 29. Baselines for the complete set of indexes 33 are computed over the overall system corpus, which is the corpora for all of the individual indexes 29”].
A score is assigned to the article for its characteristics: See paragraph 0060, 0061, 0063 of Stefik [“A measure or score is assigned to each characteristic word using, for instance, term frequency-inverse document frequency (TF-IDF) weighting”]
in response to a query, returning search results in which content for which the score is above the threshold is highlighted relative to content for which the score is below the threshold: See Fig. 10, paragraphs 0068 of Stefik [“Top-scoring topics can be enhanced or highlighted, such as by color, bold face type, or underlining”].
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Stefik into the combined invention of Yang/Chin since both invention were available and the combination would provide the user with more desirable results and reduce the time searching for information.
♦As per claims 2, 11,
“comprising indexing metadata associated with the digital item” See paragraphs 0061 of Stefik.
♦As per claims 3, 12, 
 “wherein the at least the portion of the content of the digital item is highlighted is provided higher in the search results than the content item”. See Fig. 10, paragraphs 0068 of Stefik [“Top-scoring topics can be enhanced or highlighted, such as by color, bold face type, or underlining”].
♦As per claims 4, 13, 22,
“providing in the search results the score” See Fig. Fig. 10, paragraphs 0068 of Stefik [“Top-scoring topics can be enhanced or highlighted, such as by color, bold face type, or underlining”].
♦As per claims 6, 15,
“wherein the digital item has plural sections of content, and the plural sections of content are processed independently” See paragraph 0017 of Chin wherein the server includes the index (not shown) to generate the search results 108”].
♦As per claims 7, 16,
“wherein obtaining the measure of the likelihood that the content of the digital item is or contains natural language is based at least in part on distribution of the count of at least some of the individual terms in the content of the digital item” See paragraph 0034, 0038, 0048 of Chin [“the quality of the results meet a threshold”].
♦As per claims 21, 24, 25,
“omitting content items from the search results if the likelihood is below the threshold” See paragraph 0068 of Stefik.
Claims 8, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. 8.700,977 B1) in view of Chin et al (U.S. 2018/0025089 A1), in view of Stefik et al (U.S. 2010/0057716 A1), and further in view of Gattani et al (U.S. 8,315,849 B1).
♦As per claims 8, 17, 20,
Yang/Chin/Stefik does not clearly disclose “wherein obtaining a measure of the score that the content of the digital item is or contains natural language based on the count of at least some of the individual terms in the content of the digital item comprises: calculating an entropy of the individual terms in the content of the digital item based on the count of at the least some of the individual terms in the content of the digital item”; “determining that the measure of the score that the content of the digital item is or contains natural language is below a threshold if the entropy is above a first entropy threshold or lower than a second, lower entropy threshold, and determining that the measure of the likelihood that the content of the digital item is or contains natural language is above a 
Calculate an entropy: See col. 39 lines 1 – 23 of Gattani [“the average entropy of the level is calculated … A high entropy (e.g., above a threshold) implies that most nodes at this level have been equally lit up].
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Gattani into the invention of Yang/Chin/Stefik since both inventions were available and the combination would provide the user with more desire results in searching for information.


Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 – 4, 6 – 8, 10 – 13, 15 – 17, 19 –22, 24 – 25 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chin et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161